Citation Nr: 0936373	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial rating for the residuals 
of prostate cancer, currently rated at 40 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).

At the Veteran's May 2009 Board hearing, the Veteran (though 
his representative) initiated an informal claim for 
depression secondary to the residuals of prostate cancer.  
Hearing Trans., p 7.  Accordingly, the Board refers this 
matter to the RO for appropriate development.


FINDINGS OF FACT

1.  From November 30, 2006 to January 26, 2009, the Veteran's 
residuals of prostate cancer resulted in the usage of 
absorbent pad that required changing 2 times per day.

2.  On and after January 26, 2009, the Veteran's residuals of 
prostate cancer resulted in the usage of absorbent pads that 
required changing 6 to 7 times per day.


CONCLUSION OF LAW

1.  From November 30, 2006 to January 26, 2009, the criteria 
for an evaluation in excess of 40 percent are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.105, 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7528 (2008).

2.  On and after January 26, 2009, the criteria for an 
evaluation of 60 percent, but no more, for the residuals of 
prostate cancer, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 3.159, 4.1, 
4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Here, however, the Veteran's claim was for service 
connection, which was granted, and he now appeals the rating 
that was assigned.  Since his initiating claim was granted, 
no further notice under the VCAA is necessary.  

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded a VA examination, his VA, service, and private 
treatment records have been obtained, and his request for a 
hearing concerning this claim has been honored.  The Board is 
unaware of any relevant evidence that is not of record, and 
finds all reasonable efforts were made by the VA to obtain 
evidence necessary to establish an increased rating, so the 
VA has no outstanding duty to provide further assistance to 
the Veteran with the development of evidence.

By way of background, the Veteran filed a service connection 
claim for the residuals of prostate cancer, based on 
herbicide exposure, in November 2006.  A July 2007 rating 
decision granted the Veteran's service connection claim and 
assigned a 40 percent disability rating from the date of 
claim.  The Veteran disagreed with the disability rating 
assigned in this rating action and this forms the basis of 
the appeal presently before the Board.  

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.

The Veteran is currently rated at 40 percent for the 
residuals of prostate cancer, under 38 C.F.R. § 4.115b, DC 
7528.  As there is no evidence that the Veteran's has had a 
reoccurrence of his prostate cancer or any metastasis and 
because the medical evidence of record does not indicate the 
Veteran has any renal dysfunction, the Veteran's disorder is 
rated as a voiding dysfunction.  See 38 C.F.R. § 4.115, DC 
7528, Note.  

Under 38 C.F.R. § 4.115a, a voiding dysfunction requiring the 
wearing of absorbent materials which must be change 2 to 4 
times a day warrants a 40 percent rating.  A 60 percent 
rating, the highest rating for a voiding dysfunction, should 
be assigned when the Veteran requires the usage of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day.  

In June 2007, the Veteran was provided a VA examination in 
connection with his present claim.  At this time, the 
examiner stated that the Veteran experienced urinary 
incontinence, but did not indicate the Veteran experienced 
any renal dysfunction.  The Veteran indicated that he 
required the usage of absorbent pads, which were to be 
changed as often as twice a day.  

Also of record is the January 26, 2009 statement from the 
Veteran's accredited representative.  In this statement, the 
representative indicates the Veteran desire to have his 
initial disability rating increased.  Specifically, the 
representative relays the Veteran's account of having to 
change absorbent pads more than four times a day.  Based on 
this information, the Veteran's accredited representative 
maintains that the Veteran is entitled to a 60 percent 
disability rating.  

In an effort to support his increased rating claim, the 
Veteran submitted a May 4, 2009 statement from his spouse.  
In this statement, his spouse indicated that the Veteran has 
constant urine leakage and required the usage of absorbent 
pads based on the residuals of his prostate cancer.  She 
further stated that the Veteran had to change his absorbent 
pads 6 to 7 times a day.  

At the Veteran's May 5, 2009 hearing the Veteran provided a 
more recent assessment of his disorder.  During his 
testimony, the Veteran indicated that he had to change his 
absorbent pads as many as 4 times a day, and if changes 
during the night were included he had to change his pads 6 to 
7 times a day.  Hearing Trans., p. 3.  The Veteran's spouse 
also indicated that the Veteran changed his absorbent pads 2 
or 3 times at night, and 3 to 4 times during the day.  Id., 
p. 6.  

Numerous private and VA treatment records are of record, 
however, none of these records reference the number of times 
the Veteran was required to change his absorbent pads, or 
indicate that he had any renal dysfunction as a result of the 
residuals of his prostate cancer.  Accordingly, the only 
evidence of record related to the Veteran's increased rating 
claim are his June 2007 VA examination, the various 
statements submitted in support of the Veteran's claim, and 
the testimony provided at the May 2009 Board hearing.  

Based on the evidence of record, the Board finds that the 
Veteran's service connected residuals of prostate cancer do 
not meet the criteria for a rating in excess of 40 percent, 
prior to January 26, 2009.  At the Veteran's June 2007 VA 
examination he indicated incontinence problems and his usage 
of absorbent pads, but stated he was only required to change 
these pads 2 times per day.  Moreover, there is no evidence 
in this examination report, or in any other evidence of 
record that the Veteran required the usage of an appliance or 
changed his absorbent pads more than 4 times per day, making 
a 60 percent rating inappropriate.  Accordingly, an 
evaluation in excess of 40 percent is not warranted for the 
residuals of prostate cancer, prior to January 26, 2009.  

On and after May 4, 2009, the Veteran's residuals of prostate 
cancer meet the criteria for a 60 percent rating.  At the 
outset, the Board notes that the Veteran and his spouse are 
competent to attest to the number of times the Veteran 
changes his absorbent pads.  38 C.F.R. § 3.159(a)(2).  The 
January 26, 2009 statement from the Veteran's accredited 
representative is the first evidence of record indicating the 
Veteran had to change absorbent pads more than four times a 
day.  Additionally, the May 4, 2009 statement from the 
Veteran's spouse indicates that the Veteran changes his 
absorbent pads at least 6 to 7 times per day.  Further, at 
the May 5, 2009 Board hearing, the Veteran testified that he 
changed his absorbent pads a many as 6 to 7 times per day.  
Hearing Trans., p.3.  The Board finds that the Veteran's and 
his spouse's statements to be competent and credible, as 
these statements relate to personal knowledge of the 
frequency with which the Veteran has to change his absorbent 
pads.  Accordingly, a 60 percent rating on and after January 
26, 2009 is the appropriate rating for the Veteran's 
condition.  The Board further notes that a 60 percent rating 
is the maximum allowable rating allowable for a voiding 
dysfunction.  

A rating based on renal dysfunction is not applicable because 
there is no evidence of record that the Veteran has any renal 
dysfunction.  Accordingly, a rating under this provision is 
not warranted.  See 38 C.F.R. §§ 4.115a, 4.115b DC 7528.

In summation, the Veteran is entitled to an initial 40 
percent rating for the residuals of prostate cancer for the 
period of November 30, 2006 to January 26, 2009, and a 60 
percent rating from January 26, 2009.  

In reaching this decision the Board observes that no unusual 
circumstances are present, as to render impractical the 
regular schedular standards.  There is no showing of frequent 
periods of hospitalizations or marked interference with 
employment, not contemplated by the rating assigned.  
Therefore, referral under 38 C.F.R. § 3.321 to the Under 
Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.


ORDER

An increased initial rating for the residuals of prostate 
cancer for the period of November 30, 2006 to January 26, 
2009 is denied.

An increased 60 percent rating for the residuals of prostate 
cancer, on and after January 26, 2009, is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


